         Case 4:19-cv-11070-TSH Document 48 Filed 11/12/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
RICHARD SIMONE, JR.,                    )
                   Plaintiff,           )         CIVIL ACTION
                                        )
                   v.                   )         NO. 4:19-11070-TSH
                                        )
                                        )
ANDREW MONACO, JOSEPH FLYNN,            )
ROBERT QUINN, RICHARD MCKEON, )
THOMAS LENCKI, JR., MARK                )
SUTTMEIER, CLARK GEPHARDT,              )
JOSHUA TREFRY, STEVEN HALLAM, )
JAMES TOLLNER, JONATHAN                 )
BOURGET, JONATHAN SANTIMORE,            )
DAVID ARMSTONG, & JARROD                )
WOELLER,                                )
                  Defendants.           )
______________________________________ )


 ORDER AND MEMORANDUM ON DEFENDANTS’ MOTION TO DISMISS (Docket
                          No. 31)

                                      November 12, 2019

HILLMAN, D.J.

       Richard Simone, Jr. (“Plaintiff”) filed this action under 42 U.S.C. § 1983 for battery and

violations of his Fourth and Fourteenth Amendment rights. (Docket No. 1). Trooper Andrew

Monaco (“Trooper Monaco”) of the New Hampshire State Police moves to dismiss the claims

against him for lack of jurisdiction. (Docket No. 31). Because Plaintiff has not shown that the

Trooper Monaco is subject to personal jurisdiction in Massachusetts, the Court grants the motion

to dismiss.
           Case 4:19-cv-11070-TSH Document 48 Filed 11/12/19 Page 2 of 5



                                           Background

       The following facts are taken from Plaintiff’s Complaint (Docket No. 1) and assumed

true for the purposes of this motion.

       On May 5, 2016, the Worcester District Court issued a warrant for Plaintiff’s arrest after

he failed to appear at a probation hearing. (Docket No. 1 at 6). Six days later, as Massachusetts

police officers tried to arrest Plaintiff, Plaintiff drove over the border into New Hampshire.

(Docket No. 1 at 7–8). The Massachusetts police officers coordinated with New Hampshire

police officers to continue pursuing Plaintiff. (Docket No. 1 at 8). The pursuit ended when

Plaintiff stopped his vehicle on a residential dead-end street in Nashua, New Hampshire.

(Docket No. 1 at 8).

       Plaintiff remained in his vehicle as officers from Massachusetts State Police, New

Hampshire State Police, Holden Police Department, and Nashua Police Department surrounded

him. (Docket No. 1 at 8). Trooper Andrew Monaco was among those present. (Docket No. 1 at

8). Plaintiff complied with an officer’s order to exit the vehicle and get on the ground. (Docket

No. 1 at 8–9). After his surrender, Trooper Andrew Monaco and Massachusetts State Police

Trooper Joseph Flynn began to strike Plaintiff’s body repeatedly. (Docket No. 1 at 10). Plaintiff

was eventually taken to a hospital in New Hampshire to treat the injuries he sustained during this

beating.

       On May 8, 2019, Plaintiff filed a § 1983 action against, among others, Trooper Monaco.

(Docket No. 1). Count I alleges that Trooper Monaco struck Plaintiff in violation of his Fourth

and Fourteenth amendment rights. (Docket No. 1 at 16). Count III alleges that Trooper Monaco

battered Plaintiff. (Docket No. 1 at 18). Trooper Monaco moved to dismiss for lack of personal

jurisdiction on September 16, 2019. (Docket No. 31).



                                                 2
          Case 4:19-cv-11070-TSH Document 48 Filed 11/12/19 Page 3 of 5



                                          Legal Standard

       A plaintiff bears “the burden of establishing that jurisdiction over the defendant lies in the

forum state.” Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 (1st

Cir. 2016). When a defendant moves to dismiss for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2), “the court may proceed to adjudication by one or another

among several different methods.” Boit v. Gar-Tec Prod., Inc., 967 F.2d 671, 674 (1st Cir.

1992). The most commonly used standard, applicable here, is the prima facie standard. Id. at

675. Under the prima facie standard, a court considers “whether the plaintiff has proffered

evidence that, if credited, is enough to support findings of all facts essential to personal

jurisdiction.” Id. A plaintiff “ordinarily cannot rest upon the pleadings, but is obliged to adduce

evidence of specific facts” supporting jurisdiction. Foster-Miller, Inc. v. Babcock & Wilcox

Canada, 46 F.3d 138, 145 (1st Cir. 1995).

                                             Discussion

       To establish personal jurisdiction over Trooper Monaco, Plaintiff “must meet the

requirements of both the Massachusetts long-arm statute and the due process clause of the

Fourteenth Amendment.” See A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir.

2016). “The jurisdictional requirements imposed by the Massachusetts long-arm statute are quite

similar to, though not completely congruent with, the jurisdictional requirements imposed by the

Due Process Clause.” Baskin-Robbins, 825 F.3d at 34. In this case, the differences between the

requirements of the Massachusetts long-arm statute and the Due Process Clause are not relevant.

       There are two types of personal jurisdiction available: general jurisdiction and specific

jurisdiction. Neither applies here.




                                                  3
          Case 4:19-cv-11070-TSH Document 48 Filed 11/12/19 Page 4 of 5



                                           1. General Jurisdiction

        “General jurisdiction exists when the litigation is not directly founded on the defendant’s

forum-based contacts, but the defendant has nevertheless engaged in continuous and systematic

activity, unrelated to the suit, in the forum state.” United Elec. Workers v. 163 Pleasant St.

Corp., 960 F.2d 1080, 1088 (1st Cir. 1992). To assert general jurisdiction over a defendant, the

defendant must “essentially [be] at home in the forum State.” Goodyear Dunlop Tire

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

        Trooper Monaco is not “at home” in Massachusetts. He is a resident of New Hampshire

who works in New Hampshire. (Docket Nos. 32-1 at 1). He does not own any property in

Massachusetts or regularly enter Massachusetts in the course of his duties. (Docket No. 32-1 at

2). Thus, this Court cannot exercise general jurisdiction over Trooper Monaco.

                                           2. Specific Jurisdiction

        To assess whether specific jurisdiction exists, courts consider “(1) whether the claim

‘directly arise[s] out of, or relate[s] to, the defendant’s forum state activities;’ (2) whether the

defendant’s in-state contacts ‘represent a purposeful availment of the privilege of conducting

activities in the forum state, thereby invoking the benefits and protections of that state’s laws and

making the defendant’s involuntary presence before the state’s courts foreseeable;’ and (3)

whether the exercise of jurisdiction is reasonable.” Baskin-Robbins, Inc., 825 F.3d at 35

(quoting C.W. Downer & Co. v. Bioriginal Food & Sci. Corp., 771 F.3d 59, 65 (1st Cir. 2014)).

        Plaintiff’s claims do not arise out of the Trooper Monaco’s contacts with Massachusetts,

nor is there any indication that Trooper Monaco purposefully availed himself of the privilege of

conducting activities in Massachusetts. He pursued the Plaintiff in New Hampshire, arrested him




                                                   4
          Case 4:19-cv-11070-TSH Document 48 Filed 11/12/19 Page 5 of 5



in New Hampshire, and allegedly battered him in New Hampshire. The relevant contacts, in

other words, pertain only to New Hampshire.

       At oral argument, Plaintiff argued that the satisfaction of the Gestalt reasonableness

factors can remedy the failure to demonstrate relatedness or purposeful availment. But the First

Circuit has rejected this premise. See, e.g., United Elec., Radio & Mach. Workers of Am. v. 63

Pleasant St. Corp., 960 F.2d 1080, 1089 (1st Cir. 1992). In United Electrical, Radio and

Machine Workers of America, for example, the First Circuit declined to consider the second or

third prong of the specific jurisdiction analysis for the plaintiff’s breach of contract claim where

plaintiff failed to meet the relatedness prong. See id. at 1089–90. Thus, Plaintiff’s failure to

introduce any evidence of relatedness or purposeful availment is fatal to his claim, and the Court

cannot exercise specific jurisdiction over the Trooper Monaco.

                                            Conclusion

       For the reasons stated above, Trooper Monaco’s motion is granted. (Docket No. 31).

SO ORDERED

                                                                           /s/ Timothy S. Hillman
                                                                        TIMOTHY S. HILLMAN
                                                                              DISTRICT JUDGE




                                                  5
